Citation Nr: 1217884	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  11-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg.  


(The issue of entitlement to service connection for varicose veins of the left leg will be the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In this decision the RO granted service connection for varicose veins of the right leg and assigned a 0 percent rating effective in November 2000, and a 10 percent rating effective in July 2008.  The Veteran appealed both the assigned ratings and the effective date of the 10 percent rating.  In a subsequent rating decision in July 2011, the RO granted an earlier effective date for the assigned 10 percent rating from July 2008 to November 2000.  As this represents a full grant of benefits with respect to the claim for an earlier effective date, this issue is no longer in appellate status and will not be further addressed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the 10 percent rating he has been assigned for his service-connected varicose veins, right leg, effective from the date of his November 2000 claim for service connection.  See August 2008 and July 2011 Rating Decisions.  While the record shows that he has been afforded VA examinations in March 1998, July 2008, January 2010 and July 2010 regarding his varicose veins, these examinations were for the purpose of determining his entitlement to service connection for varicose veins of the right and/or left legs and are deemed inadequate for rating purposes.  More specifically, a higher than 10 percent rating under the pertinent criteria for evaluating varicose veins, 38 C.F.R. § 4.110, Diagnostic Code 7120, requires consideration of edema and the frequency of edema.  Although the July 2008 VA examination report notes that edema of the right leg was not found on examination, the January and July 2010 VA examinations are silent as to whether or not edema was observed and none of the reports address the frequency of such symptomatology.  

An informed determination regarding the presence and frequency of edema associated with the Veteran's varicose veins of the right leg as well as the other listed criteria is particularly essential in light of the Veteran's July 2011 statement that after he comes home from work and gets a chance to elevate his leg, he gets some, but not complete relief from the pain and swelling.  See 38 C.F.R. § 4.110, Diagnostic Code 7120.  Moreover the Veteran reported at both the January 2010 and July 2010 VA examinations that his varicose vein symptoms had worsened and increased in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

When VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, for the foregoing reasons, the Veteran must be afforded a new VA examination for the purpose of ascertaining the current severity and manifestations of his service-connected varicose veins of the right leg.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right varicose veins.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. The examiner should indicate whether the Veteran has any of the following: 

* Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema

* Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration

* Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, and after any other development deemed necessary is completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


